K/0.__

                                     I to TUt-




                FILED IN                                                      FILED IN
         COURT OF CRIMINAL APPEALS f\oJVUo~^ Lv( voo ~~Ctt v</1 do£ AGQGRT OF CRIMINAL APPEAL
               SEP 112015                        ^                           SEP 112015
                  A      ♦*   n«rk   "THE   STrVTTT df Tcy^cS
             Abel Acosta, Ciem                                            Abej Acosta Cjerk




COURT OF CRIMINAL APPEALS                                  "             —
           SEP 04 2015                                         '




O   v^




c Jo fy,>°*'»?,'*.
        -   /




ft/ /
                                -f




»,!, pot*/' /*"••*' Y'Ajf   *JJ' r




                     ^*^^J^rLl
^a ^/j/ ^V